DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0179241, of record) in view of Lee et al. (US 2018/0166553).
Regarding claim 1, Chang et al. discloses, as shown in Figures, a semiconductor device comprising:
	a substrate (110);
	a source/drain (S/D) feature (130) disposed on the substrate;
	a metal plug (171(170), [0034]) disposed over the S/D feature;
	a gate stack (121,123) disposed adjacent the metal plug;
	a gap (191) disposed between the metal plug and the gate stack, wherein the gap at least partially exposes a sidewall of the metal plug within the gap; and
	a capping layer (180) that covers the gap,
	wherein the gap comprises a width between the metal plug and the gate stack, and

Chang et al. does not disclose the width is between about 0.5 nm and about 5 nm.  However, Lee et al. discloses a semiconductor device comprising a gap (250) having a width between about 0.5 nm and about 5 nm.  Note Figures and [0016], [0024], [0028] of Lee et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the gap of Chang et al. having the width of about 0.5 nm and about 5 nm, such as taught by Lee et al. in order to have a desired coupling capacitive between the metal plug and the gate stack depending on the desired circuit environment.

Regarding claim 2, Chang et al. and Lee et al. disclose an interface between the capping layer and the gap is higher than a top surface of the gate stack.

Regarding claim 5, Chang et al. and Lee et al. disclose the device further comprising:
	an interlayer dielectric (ILD) layer (150) exposed in the gap, wherein the ILD layer comprises silicon oxide (SiO2), silicon carbonitride (SiCN), silicon oxycarbide (SiCO), or combinations thereof [0026].

Regarding claim 6, Chang et al. and Lee et al. disclose a composition of the ILD layer (220) is the same as the capping layer (252) (silicon oxide, silicon carbonitride, [0019], [0027]).


3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0179241, of record) in view of Lee et al. (US 2018/0166553) and further in view of Kim et al. (PN 8,039,902, of record).
Chang et al. and Lee et al. disclose the claimed invention including the semiconductor device as explained in the above rejection.  Chang et al. and Lee et al. do not disclose the metal plug comprises a barrier layer that includes a tapered thickness profile.  However, Kim et al. discloses a semiconductor device having a metal plug (90) comprises a barrier layer (70) that includes a tapered thickness profile.  Note Figures of Kim et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the metal plug of Chang et al. and Lee et al. comprising a barrier layer that includes a tapered thickness profile, such as taught by Kim et al. in order to protect the metal plug from impurity diffusion and to have the desired configuration.

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0179241, of record) in view of Lee et al. (US 2018/0166553) and Kim et al. (PN 8,039,902, of record) and further in view of Chen et al. (PN 9,679,813, of record).
Chang et al., Lee et al. and Kim et al. disclose the claimed invention including the semiconductor device as explained in the above rejection.  Chang et al., Lee et al. and Kim et al. further disclose the metal plug further comprises a metal fill layer disposed above and adjacent the barrier layer, wherein the metal fill layer comprises tungsten (W) or cobalt (Co) [0034].  Chang et al., Lee et al. and Kim et al. do not disclose the barrier layer comprises titanium nitride (TiN).  However, Chen et al. discloses a barrier layer (162,164) comprises titanium nitride.  Note Figures and Col. 4, lines 33-65 of Chen et al.  Therefore, it would have been obvious to one of ordinary skills in .

5.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0179241, of record) in view of Lee et al. (US 2018/0166553) and in view of Rhodes (PN 8,951,910, of record).
Regarding claim 7, Chang et al. and Lee et al. disclose the claimed invention including the semiconductor device as explained in the above rejection.  Chang et al. and Lee et al. do not disclose the device further comprising a hard mask layer disposed between the metal plug and under the capping layer, wherein a bottom surface of the hard mask layer is higher than a top surface of the gate stack.  However, Rhodes discloses a device comprising a hard mask layer (154,23) disposed between a contact plug (125,156,20,21) and under a capping layer (170,25), wherein a bottom surface of the hard mask layer is higher than a top surface of the gate stack.  Note Figures of Rhodes.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Chang et al. and Lee et al. comprising a hard mask layer disposed between the metal plug and under the capping layer, wherein a bottom surface of the hard mask layer is higher than a top surface of the gate stack, such as taught by Rhodes in order to protect the plug from overetching.

Regarding claim 8, Chang et al., Lee et al. and Rhodes disclose the hard mask layer comprises silicon carbonitride, hafnium oxide, aluminum oxide, or zirconium oxide [Col. 7, lines 24-26].

.

6.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0179241, of record) in view of Lee et al. (US 2018/0166553) and Kim et al. (PN 8,039,902) and further in view of in view of Rhodes (PN 8,951,910, of record).
Regarding claim 18, Chang et al. discloses, as shown in Figures, a semiconductor device comprising:
a substrate (110);
	a source/drain (S/D) feature (130) disposed on the substrate;
	a metal plug ((171(170, [0034]) disposed over the S/D feature;
	a gate stack (121,123) disposed adjacent the metal plug;
	a gap (191) disposed between the barrier and the gate stack, wherein the gap at least partially exposes a sidewall of the metal plug within the gap; and
	a capping layer (180) that covers the gap,
	wherein the gap comprises a width between the metal plug and the gate stack, and
wherein the capping layer comprises silicon oxide ([0038], note that silicon oxynitride comprises silicon oxide).
Chang et al. does not disclose the width is between about 0.5 nm and about 5 nm.  However, Lee et al. discloses a semiconductor device comprising a gap (250) having a width between about 0.5 nm and about 5 nm.  Note Figures and [0016], [0024], [0028] of Lee et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form 
Chang et al. and Lee et al. do not disclose the metal plug comprising a barrier layer.  However, Kim et al. discloses a metal plug comprising a metal fill layer (90) and a barrier layer (70).  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the metal plug of Chang et al. and Lee et al. comprising a barrier, such as taught by Kim et al. in order to further prevent the impurities from diffusing into the metal plug.
Chang et al., and Lee et al. and Kim et al. do not disclose a hard mask layer disposed between the metal plug and the capping layer.  However, Rhodes discloses a device comprising a hard mask layer (154,23) disposed between a contact plug (125,156,20,21) and a capping layer (170,25).  Note Figures of Rhodes.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Chang et al., and Lee et al. and Kim et al. comprising a hard mask layer disposed between the metal plug and the capping layer, such as taught by Rhodes in order to protect the plug from overetching.

Regarding claim 19, Chang et al., Lee et al., Kim et al. and Rhodes disclose the hard mask layer comprises silicon carbonitride, hafnium oxide, aluminum oxide, or zirconium oxide [Col. 7, lines 24-26].

Regarding claim 20, Chang et al., Lee et al., Kim et al. and Rhodes disclose the barrier layer that includes a tapered thickness profile [Figures].

Allowable Subject Matter
7.	Claims 10-17 are allowed.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897